Citation Nr: 0817421	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-36 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for type 2 diabetes 
mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for an eye condition, to 
include as secondary to diabetes mellitus.

3. Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to February 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2004 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran was granted a 60-day abeyance period 
for the submission of additional evidence to support his 
claims.  That period of time has lapsed, and no additional 
evidence has been received.  Hence, the claims will be 
considered on the basis of the current record. 

The matter of service connection for an eye condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action on his part is required.


FINDINGS OF FACT

1. The record establishes that the veteran was in Vietnam at 
Tan Son Nhut Air Base in January 1968, October 1968, and on 
or about December 13, 1968.

2. The veteran has an established diagnosis of type 2 
diabetes mellitus.

3. A chronic skin disorder was not manifested in service; any 
current skin disorder is not shown to be related to his 
service, to include herbicide exposure therein.



CONCLUSIONS OF LAW

1. Service connection for type 2 diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007). 

2. Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the claim of service connection for type 2 diabetes, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in the notice or assistance provided 
is harmless.  

Regarding the claim of service connection for a skin 
disorder, the veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to the 
initial adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A July 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating a skin disorder or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  

The veteran's service medical records (SMRs) and service 
personnel records (SPRs) and pertinent treatment records have 
been secured.  The Board notes that during the March 2008 
hearing, the veteran stated that VA had treated him for his 
skin disorder; while these records have not been obtained and 
they are constructively of record, the Board finds that there 
is no prejudice to the veteran.  These treatment records 
would relate to the matter of whether he has a current skin 
disorder and the decision below resolves reasonable doubt in 
his favor on this element and finds that he has a current 
skin disorder.  He has not alleged that these records (or any 
other evidence) would provide evidence of a relationship 
between his skin disorder and service, to include as based on 
herbicide exposure.  Notably, during the hearing, the 
undersigned informed the veteran that in order to establish 
his claim of service connection for a skin disorder he would 
need a medical opinion relating his skin disorder to service; 
while he indicated his understanding that he would need such 
an opinion he did not testify that he was aware of the 
existence of any such opinion.  Hence, he is not prejudiced 
because VA has not obtained these VA treatment records as 
there is no indication they would provide information or 
evidence to support the remaining elements of service 
connection.  The RO arranged for a VA skin examination in 
November 2004.  Hence, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, No. 2007-7037 (Fed. Cir. May 8, 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne, type 2 diabetes, Non-Hodgkin's lymphoma, 
Hodgkin's disease; chronic lymphocytic leukemia, multiple 
myeloma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  For chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda, the disease shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.307(a)(6)(2).  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Type 2 Diabetes Mellitus

It is established by the record, and not in dispute that the 
veteran has type 2 diabetes mellitus.  On November 2004 VA 
examination, the diagnosis was type 2 diabetes mellitus.  The 
veteran reported having been diagnosed three years 
previously; his doctor had prescribed metformin; he had been 
following a healthy diet and saw his doctor on the average of 
twice a year.

All he needs to establish service connection for type 2 
diabetes is that he served in Vietnam.  His claim has been 
denied to date based on a determination that because the 
service department certified that personnel records were 
inadequate for a definitive statement of in country service, 
it was not shown that he served in Vietnam; hence, he was not 
entitled to the Agent Orange presumptions.  However, upon 
close review of the record, the Board finds that SPRs and 
SMRs establish that the veteran did have visitation in 
Vietnam during his service.  Specifically, a December 26, 
1968 SPR entitled Disciplinary Punishment states the 
following: 

Preliminary investigation has disclosed that you 
were, at Tan Son Nhut Air Base, Republic of 
Vietnam, on or about 13 December 1968, as a result 
of previous indulgence in intoxicating liquor, 
incapacitated for the proper performance of your 
duties, in violation of Article 134, Uniform Code 
of Military Justice.

Notably, this document is consistent with the veteran's 
testimony during the March 2008 hearing that towards the end 
of his service he was held at Long Binh Jail in Vietnam as 
punishment for an alcohol related offense.  Additionally, 
January and October 1968 SMRs show the veteran was treated 
for asthma attacks at the dispensary at Tan Son Nhut Air 
Force base.  

As these service records provide evidence that the veteran 
set foot in Vietnam at least in January 1968, October 1968, 
and December 1968, he is entitled to the presumptions in 
38 U.S.C.A. § 1116, and service connection for type 2 
diabetes mellitus is warranted.

Skin Disorder

The veteran alleges that he has a skin disorder that is 
related to herbicide exposure during service.  As it has been 
established that the veteran was in Vietnam during service, 
it is presumed that he was exposed to herbicides.  However, 
the evidence does not show that he had a diagnosis of 
chloracne or other acneform disease consistent with chloracne 
or porphyria cutanea tarda that became manifest to a degree 
of 10 percent within a year after the last date on which he 
was exposed to herbicides.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.307(a)(6)(2).  In fact, the record does not 
reflect any diagnoses of these disabilities; hence, he is not 
entitled to service connection for a skin disorder on a 
presumptive basis as related to herbicide exposure.  Id.

The record is unclear regarding whether the veteran has a 
current chronic skin disorder.  On November 2004 VA 
examination, the veteran reported having an eight month 
history of a recurrent rash.  He had no identifiable triggers 
and the rash was manifested by asymptomatic bumps that lasted 
5 to 10 minutes usually on the right hand and right leg.  He 
had not been treated for the condition, but it had occurred 
about 24 times in the last eight months.  Physical 
examination revealed normal skin with no signs of uriticaria.  
It was noted the onset and course was intermittent, non-
worsening, and treatment was used as needed.  There was no 
functional impairment, systemic symptoms, malignancy or 
neoplasm, vasculitis, erythema multiforme, acne, alopecia, 
scarring, or disfigurement.  The diagnosis was "no skin 
disease found today."  

During the March 2008 hearing, the veteran testified that he 
had experienced a weird rash and that VA had treated him for 
it and corrected it with medicine and shots.  The veteran is 
competent to testify regarding facts or circumstances that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (finding that "competent testimony is . . . limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge").

The veteran is competent to testify regarding the observable 
symptoms of a skin condition that he experienced during the 
appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (finding that the requirement of having a current 
disability is met "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim").  However, the medical 
evidence does not sufficiently establish the chronicity of 
the condition.  Hence, the Board finds that the evidence is 
in equipoise regarding whether the veteran's skin condition 
is a chronic disability; in such a situation, reasonable 
doubt must be resolved in the veteran's favor.  Therefore, 
the Board resolves reasonable doubt in the veteran's favor 
(on this element alone) and finds that he has a current 
chronic skin disorder. 

In order to establish service connection for a skin disorder 
on a direct basis, the veteran must still establish in-
service incurrence or aggravation of a skin condition and 
medical evidence of a nexus between the claimed in-service 
event, including exposure to herbicides, and the current skin 
disorder.  The preponderance of the evidence is against such 
findings.

There is no evidence that the veteran had a skin disorder 
during service.  The veteran's service medical records are 
silent for complaints, findings, treatment, or diagnosis 
relating to any skin disability.  On January 1969 separation 
examination clinical evaluation revealed normal skin.  The 
veteran reported that he did not have any skin diseases.  
There is no competent (medical) evidence relating any current 
skin disorder to an event or injury during service.  Notably, 
the veteran has not even alleged that his skin disorder is 
related to a specific incident in service; instead, he has 
claimed that it is related to herbicide exposure.

The preponderance of the evidence is also against a finding 
that a skin disorder is directly related to herbicide 
exposure.  The only evidence of record relating this 
condition to herbicide exposure is in the veteran's 
statements.  However, his statements are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Hence, the preponderance of the evidence is against a finding 
that any current skin disorder is related to the veteran's 
service, to include as due to herbicide exposure, and the 
claim must be denied.


ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for a skin disorder is denied.


REMAND

The veteran has alleged that he has an eye condition that is 
related to his service-connected type 2 diabetes mellitus.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

As previously noted, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  July 
2004 and October 2004 VCAA notification letters substantially 
complied with VCAA notice requirements and told the veteran 
the evidence he needed to submit to substantiate a service 
connection claim; however, they did not specifically inform 
him of the requirements for proving a claim of secondary 
service connection.  Hence, the veteran should be given this 
notice on remand.

On November 2004 VA eye examination, the assessment was that 
the veteran had diabetes without diabetic retinopathy.  
During the March 2008 hearing, the veteran's representative 
indicated that he thought the veteran had since been given a 
diagnosis of diabetic retinopathy.  Notably, it appears there 
are private treatment records that remain outstanding that 
may be pertinent to determining whether the veteran has a 
diagnosis of diabetic retinopathy or another eye condition 
that may be related to his diabetes.  In August 2004, the 
veteran provided VA Form 21-4142, Authorization and Consent 
to Release Information to VA, for Dr. R. P. at Rush Medical 
Center.  In an October 2004 response to the RO's request for 
these records, Rush Medical Center stated that the request 
needed to be sent to Dr. R. P.  The RO did not send Dr. R. P. 
a request for these medical records.  Hence, on remand they 
must be secured for the record as they may be pertinent to 
the veteran's claim.

Accordingly, the case is REMANDED for the following:

1.	With respect to the claim of service 
connection for an eye disability, the RO 
should send the veteran a letter providing 
him the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and 
specifically advising him of the evidence 
required to support a claim of secondary 
service connection.  

The letter should also ask the veteran to 
identify any treatment or evaluation he 
has had for an eye condition and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
Of particular interest are treatment 
records from Dr. R. P.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  

2.	The RO should undertake any further 
development suggested by the records 
received pursuant to the above request, 
including scheduling a VA ophthalmologic 
examination, if deemed necessary.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


